Citation Nr: 1547582	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-24 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected death pension benefits based on need for aid and attendance (A&A) of a surviving spouse.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to April 1946.  He died in March 2003.  The appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, found that the appellant's countable annual income exceeded the maximum annual pension rate (MAPR) set by law.  

Historically, an October 2002 rating decision granted nonservice-connected permanent and total disability rating (pension) and also granted entitlement to special monthly pension (SMP) based on the need for A&A, effective October 18, 2002.  Also, it was proposed that the Veteran be rated incompetent.

A death certificate shows that the Veteran died in March 2003.  

Unaware of the Veteran's death, a June 2003 rating decision found that the Veteran was not competent to handle disbursement of his funds.  

The appellant, the Veteran's surviving spouse, filed a claim dated in May 2003 and received in June 2003 stating that although the Veteran was entitled to SMP based on need for A&A in October 2002, he died in March 2003 before a VA fiduciary representative was appointed as payee.  It was alleged that if VA had acted in a timely manner, by appointing a payee, the SMP based on need for A&A would have been paid from October 2002 to March 2003.  The appellant was notified by letter in October 2003 that the claim was denied but she did not appeal that decision.  

In the appellant's January 2013 Notice of Disagreement (NOD) she requested the opportunity to testify at a hearing.  However, information on file indicates that she cancelled a hearing scheduled in May 2013.  Also, in the appellant's VA Form 9, Appeal to the Board, she reported that she did not want a hearing with the Board.  

In May 2015 the Board remanded the case in light of the appellant's allegation in her Notice of Disagreement (NOD) that her financial status had changed.  The remand requested the RO to provide the appellant with and ask her to execute and return VA Form 21-8416, "Medical Expense Report" and VA Form 21-0518-1 "Improved Pension Eligibility Verification Report (Surviving Spouse With No Children)."  This was done by RO letter of June 2015, and in addition the RO requested she submit a medical statement or report showing her need for assistance with the activities of daily living and, for that purpose, she was provided with VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  The appellant did not execute and return any of the forms she was provided.  

The case has now been returned to the Board for further appellate consideration.  

In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran was born in March 1924 and he had wartime service during World War II; and he died in March 2003.  

2.  The appellant is the surviving spouse of the Veteran.  

3.  The appellant's countable annual income exceeds the maximum annual death pension rate (MAPR).  
CONCLUSION OF LAW

The income criteria for death pension benefits are not met.  38 U.S.C.A. §§ 1502, 1521, 1522, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By letter in April 2011 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, she was notified of the information and evidence necessary to substantiate multiple possible claims, including the Veteran's entitlement to SMP based on the need for regular A&A of another; the information and evidence that VA would seek to provide; and that which she was to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  That notice did not notify her of the way initial effective dates were established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, inasmuch as the appeal is denied, there is no effective date to be set and, so, there is no prejudice to the appellant.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  All available evidence and information has been obtained.  The appellant declined to testify in support of her claim. 

In a July 2013 VA Form 21-0820, Report of General Information, it was noted that the Veteran's representative stated that the appellant was unable to have a physician complete VA From 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) and, so, did not plan to send in any information.  Also, the appellant was contacted by phone and she was asked if she wished to submit a physician's statement concerning "her" need for help with the activities of daily living.  She had replied that her daughter helped with cleaning, errands, and other things around the house but that she, i.e., the appellant, could care for her activities of daily living and could leave her home by herself.  Moreover, she would not be sending in any additional information and requested that a decision be made on the basis of what was of record.  

Nevertheless, to accord the appellant full due process, since she had reported a change in income in her NOD, the case was remanded to provide her with VA Form 21-8416, "Medical Expense Report" and VA Form 21-0518-1 "Improved Pension Eligibility Verification Report (Surviving Spouse With No Children)."  She was to be requested to execute and return those forms.  As to this, as noted in the July 2015 supplemental statement of the case (SSOC) by letter of June 2015 she was provided those forms and requested to list her income for the following periods from March 8, 2011 to December 31, 2011; from January 1, 2012 to March 31, 2012; from April 1, 2012 to December 31, 2012; from January 1, 2013 to December 31, 2013; from January 1, 2014 to December 31, 2014; and from January 1, 2015 to December 31, 2015 (projected).  Also, as noted in that SSOC, she was asked to report her paid and unreimbursed medical expenses for those same periods of time.  Even going beyond what the Board had requested in the 2015 remand, she was requested to submit a medical statement or report showing her need of assistance with the activities of daily living due to disability, and for that purpose, she was requested to have her physician complete VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance.  However, there was no response from the appellant as to any of these requests.  

Accordingly, there has been full compliance with the Board's 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

With regard to her claim for nonservice-connected death pension, the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  Manning v. Principi, 16 Vet. App. 534 (2002).  As explained below, the death pension appeal is being denied due to the claimant's not meeting the basic income eligibility requirements for the benefit sought.  Therefore, the appellant's appeal is not subject to the provisions of the VCAA.  Nonetheless, the Board finds that she has been accorded ample opportunity to present evidence and argument.  See 38 C.F.R. § 3.103 (2015).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the record on appeal.  Further, there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case and, so, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Law and Regulations

The appellant is the surviving spouse of a Veteran who had qualifying wartime service; as such, she may be entitled to a rate of pension set by law, reduced by the amount of her countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  

Death pension benefits are available for the surviving spouses of Veterans with qualifying service.  38 U.S.C.A. § 1541(a).  Basic entitlement exists if (i) the veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23 and 3.24.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  

Death pension is an income-based benefit for income qualifying survivors, and the maximum rate of death pension benefits that may be paid is set by law.  An otherwise qualifying claimant will be paid up to the maximum rate, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In other words, any countable income of the appellant will reduce the pension benefits, dollar for dollar, by the amount of the income.  Thus, if the appellant's annual income exceeds the maximum payable rate, the entire amount is offset, and the appellant is not entitled to any death pension benefits.  

In determining income for purposes of entitlement to death pension, payments of any kind from any source are counted as income during the 12-month period in which received unless specifically excluded.  See 38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272.  

For the purpose of determining initial entitlement, the monthly rate of pension shall be computed by reducing the applicable maximum pension rate by the countable income on the effective date of entitlement and dividing the remainder by 12.  38 C.F.R. § 3.327(a).  Nonrecurring income (income received on a one-time basis) will be counted, for pension purposes, for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(c).  Fractions of dollars will be disregarded in computing annual income.  38 C.F.R. § 3.271(h).  

Certain unreimbursed medical expenses (in excess of five percent of the MAPR) may be excluded from countable income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272.  


Analysis

Here, the deceased Veteran served more than 90 days during World War II, so he had the required wartime service.  Thus, he had qualifying service for purposes of the appellant's death pension benefits.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.2(e), 3.3(b)(4).  Moreover, it is undisputed that the appellant is the surviving spouse of the Veteran.  

The appellant's claim for nonservice-connected death pension was received on March 8, 2011.  During the pendency of this appeal she submitted financial information for the year 2011.  

The MAPR for death pension at the aid and attendance rate for a surviving spouse is $12,681.00. See M21-1, Part I, Appendix B.

The appellant reported income from Fidelity Retirement of $6,636.00 annually.  Data exchange with the Social Security Administration (SSA) revealed countable income of $1,263.50 per month, which is $15,162.00 annually, with the total annual income being $21,798.00 of countable income.  

The appellant has reported numerous expenses.  However, as she was informed and notified in the February 23, 2012, notice letter, expenses paid before filing her claim on March 8, 2011, could not be considered; rather only projected medical expenses could be considered.  As to this, the appellant reported $8,730.00 in medical expenses.  However, from this the standard 5 percent must be deducted.  Five percent of $8,730.00, is $396.00.  Thus, $8,730.00 minus $396.00, results in $8,334.00 in expenses which may be deducted from the $21,798.00 of countable income.  This gives a sum of $13,464.00.  However, this exceeds the allowable limit of $12,681.00 by a total of $783.00.  

As noted above, the appellant has declined to provide any additional information as to her income and expenses for the years since 2011.  Thus, she has not established by the submission of any further information or evidence that her income does not exceed allowable limits.  

The appellant has not submitted any additional evidence relating to her claim, despite being given the opportunity to do so.  Thus, despite the RO's efforts, the appellant failed to respond any further, and as such, there is no further basis to reduce the countable income during the period in question.  The duty to assist is not a one-way street; a claimant cannot remain passive when he or she has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist a claimant, not a duty to prove his or her claim while the claimant remains passive); accord Wood v. Derwinski, 1 Vet. App. 190 (1991).  

The appellant is thus precluded from receiving death pension benefits.  See 38 C.F.R. § 3.23(a)(5).  Should her financial status change, she may re-file for such benefits.  However, at this time, for reasons and bases expressed above, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Income being in excess of allowable limits, the claim for nonservice-connected death pension benefits is denied.  


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


